         Case 1:18-cr-00847-NRB Document 35 Filed 07/20/20 Page 1 of 1




                                                                             Justin W. Lamson
                                                                             Tel: 646.346.8032
                                                                             Fax: 212.223.1942
                                                                             lamsonjw@ballardspahr.com




July 17, 2020

BY EMAIL

Hon. Naomi R. Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Alberto Rivera, 1:18-CR-847 (NRB)

Dear Judge Buchwald:

Pursuant to Your Honor’s Individual Practices, we write on behalf of Defendant Alberto Rivera
to request confidential treatment for certain documents and references to those documents to be
submitted in connection with Mr. Rivera’s Emergency Motion for Compassionate Release.

Mr. Rivera recognizes the strong presumption of access that attaches to judicial documents. See
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006) (“[A] strong
presumption of access attaches” to judicial documents “under both the common law and the First
Amendment”). Accordingly, Mr. Rivera’s sealing request is limited to information contained in
his extensive medical records that relate to issues other than his hip condition and documents that
reflect the confidential information contained in his medical records. See United States v. Sattar,
471 F. Supp. 2d 380, 388 (S.D.N.Y. 2006) (allowing redaction of certain highly personal
information in psychological report where such information was extraneous to sentencing and
therefore “would not promote any of the values associated with public scrutiny of the sentencing
process”).

Highlighted copies of the aforementioned documents that reflect these proposed redactions are
attached (Brief and Exhibits B, D, and F).

Respectfully submitted,

/s/ Justin W. Lamson
Justin W. Lamson

Attachments

cc: All counsel of record by email
